DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden and no prima facie case of serious burden.  This is not found persuasive because the examiner made the prima facie case in the restriction requirement dated 5/02/2022 additionally the requirement presented in MPEP section 808.02 apply to restrictions between inventions, not species elections. Additionally, there would also be the burden in considering the and applying the prior art to the claims directed to those species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  The claim appear to be missing “a” prior to the phrase “stop pin” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations "the articulating bin portion" and “the first position” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Clam 13 contains the phrase “an articulating bin portion” in line 6 which renders the claim indefinite because it is not possible to ascertain if the phrase refers to the previously claimed “articulating bin portion” or another such portion.  As best understood, the phrase refers to the previously claimed “articulating bin portion”.
Clam 13 contains the phrase “a first position” in line 11 which renders the claim indefinite because it is not possible to ascertain if the phrase refers to the previously claimed “first position” or another such position.  As best understood, the phrase refers to the previously claimed “first position”.
Clam 14 contains the phrase “links of the articulation system” in line 6 which renders the claim indefinite because it is not possible to ascertain if the phrase refers to the previously claimed “links of the articulation system” or another such set of links.  As best understood, the phrase refers to the previously claimed “links of the articulation system”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Cheung (US Patent Number 5456529).
Regarding claim 1, Cheung discloses a storage bin assembly (Figures 2 and 3a-b element 16) comprising: a fixed bin portion configured to be mounted to an aircraft, the fixed bin portion having a cavity configured for storage of luggage (Figures 2 and 3a-b element 20); an articulating bin portion coupled to the fixed bin portion (Figures 2 and 3a-b element 18), the articulating bin portion comprising a shelf configured for supporting luggage (Column 3 lines 16-23); and an articulation system movably coupling the articulating bin portion to the fixed bin portion, wherein the articulating bin portion is movable from a first position in which the articulating bin portion is proximate to the fixed bin portion to a second position at which the articulating bin portion is separated from the fixed bin portion and lower than the fixed bin portion (Figures 2 and 3b elements 22 and 24).
Regarding claim 2, Cheung discloses the above storage bin assembly further comprising a door coupled to the fixed bin portion and movable from an open position to a closed position, wherein the articulating bin portion may be moved from the first position to the second position when the door is in the open position but not in the closed position (Figures 2 and 3a-b element 30, Column 8 lines 4-16).
Regarding claims 3 and 4, Cheung discloses the above storage bin assembly further comprising a biasing member interposed between the fixed bin portion and the articulating bin portion, the biasing member configured to urge the articulating bin portion toward the first position and wherein the biasing member comprises a spring (Figures 2 and 3a-b element 44 and Figures 3a-b element 44’, Column 4 lines 28-32).
Claim(s) 1, 3-7, 13-15 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Schneider et al. (hereinafter Schneider, US Publication Number 20120318917).
Regarding claim 1, Schneider discloses a storage bin assembly (Figures 1-3) comprising: a fixed bin portion configured to be mounted to an aircraft, the fixed bin portion having a cavity configured for storage of luggage (Figures 1-3 element 200); an articulating bin portion coupled to the fixed bin portion (Figures 1-3 element 100), the articulating bin portion comprising a shelf configured for supporting luggage (Figures 1-3 unlabeled bottom and rear of element 100); and an articulation system movably coupling the articulating bin portion to the fixed bin portion, wherein the articulating bin portion is movable from a first position in which the articulating bin portion is proximate to the fixed bin portion to a second position at which the articulating bin portion is separated from the fixed bin portion and lower than the fixed bin portion (Figures 1-3 elements 131 and 133).
Regarding claims 3 and 4, Schneider discloses the above storage bin assembly further comprising a biasing member interposed between the fixed bin portion and the articulating bin portion, the biasing member configured to urge the articulating bin portion toward the first position and wherein the biasing member comprises a spring (Figures 1-3 element 130 and Paragraph 24).
Regarding claim 5, Schneider discloses the above storage bin assembly wherein the fixed bin portion includes a fixed base configured to support the articulating bin portion when the articulating bin portion is in the first position (Figures 1-3 unlabeled lower portion of element 200); the articulating bin portion includes an articulating base that is configured to be disposed above the fixed base when the articulating bin portion is in the first position (Figures 1-3 unlabeled rear of element 100); and the articulation system comprises links coupled to each other such that the articulating bin portion moves downward and laterally away from the fixed bin portion when moving from the first position to the second position (Figures 1-3 elements 131 and 133).
Regarding claim 6, Schneider discloses the above storage bin assembly wherein the links of the articulation system comprise a first link and a second link (Figures 1-3 elements 131 and 133), wherein the first link has a first end pivotally coupled to the fixed bin portion(Figures 1-2 element 134), and a second end pivotally coupled to the second link (Figures 1-3), wherein the second link has a first end pivotally coupled to the second end of the first link (Figures 1-3), and a second end pivotally coupled to the articulating bin portion (Figures 1-2 element 136), wherein the first and second link define an included angle, wherein the included angle is smaller for the first position than the second position (Figures 2 and 3).
Regarding claim 7, Schneider discloses the above storage bin assembly further comprising a spring and damper assembly having a first end configured to couple to a fixed location and a second end coupled to the second end of the first link and the first end of the second link (Figures 1-3 element 130, Paragraph 24).
Regarding claim 13, Schneider discloses a storage bin assembly (Figures 1-3) a fixed bin portion configured to be mounted to an aircraft, the fixed bin portion having a cavity configured for storage of luggage (Figures 1-3 element 200), the fixed bin portion comprising a fixed base configured to support the articulating bin(Figures 1-3 element 100) portion when the articulating bin portion is in the first position(Figures 1-3 unlabeled lower portion of element 200; an articulating bin portion (Figures 1-3 element 100) coupled to the fixed bin portion, the articulating bin portion comprising a shelf configured for supporting luggage (Figures 1-3 unlabeled bottom and rear of element 100), the articulating bin portion comprising an articulating base (Figures 1-3 unlabeled rear of element 100) that is configured to be disposed above the fixed base when the articulating bin portion is in the first position; and an articulation system movably coupling the articulating bin portion to the fixed bin portion, wherein the articulating bin portion is movable from a first position in which the articulating bin portion is proximate to the fixed bin portion to a second position at which the articulating bin portion is separated from the fixed bin portion and lower than the fixed bin portion, the articulation system including links coupled to each other such that the articulating bin portion moves downward and laterally away from the fixed bin portion when moving from the first position to the second position (Figures 1-3 elements 131 and 133).
Regarding claim 14, Schneider discloses the above storage bin assembly wherein the links of the articulation system comprise a first link and a second link (Figures 1-3 elements 131 and 133), wherein the first link has a first end pivotally coupled to the fixed bin portion(Figures 1-2 element 134), and a second end pivotally coupled to the second link (Figures 1-3), wherein the second link has a first end pivotally coupled to the second end of the first link (Figures 1-3), and a second end pivotally coupled to the articulating bin portion (Figures 1-2 element 136), wherein the first and second link define an included angle, wherein the included angle is smaller for the first position than the second position (Figures 2 and 3).
Regarding claim 15, Schneider discloses the above storage bin assembly further comprising a spring and damper assembly having a first end configured to couple to a fixed location and a second end coupled to the second end of the first link and the first end of the second link (Figures 1-3 element 130, Paragraph 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider as applied to claims 6 and 14 above respectively, and further in view of Scown et al. (hereinafter Scown, US Publication Number 20160229537).
Regarding claim 8, Schneider discloses the above storage bin assembly, but fails to teach of a stop pin as claimed.
However, Scown teaches of a similar bin assembly (Figures 4-6 element 12) further comprising a stop pin disposed on the articulating bin portion and configured to inhibit rotation of the articulating bin portion with respect to the second link (Figures 4-6 element 30).
Regarding claim 8, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage bin assembly of Schneider with the pin stop of Scown for the predictable result of limiting the movement of the bin (Scown, Paragraph 22)
Regarding claim 16, Schneider discloses the above storage bin assembly, but fails to teach of a stop pin as claimed.
However, Scown teaches of a similar bin assembly (Figures 4-6 element 12) further comprising a stop pin disposed on the articulating bin portion and configured to inhibit rotation of the articulating bin portion with respect to the second link (Figures 4-6 element 30).
Regarding claim 16, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage bin assembly of Schneider with the pin stop of Scown for the predictable result of limiting the movement of the bin (Scown, Paragraph 22)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644